Citation Nr: 1455299	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for hypertension and/or hypertensive arteriosclerotic heart disease, to include as secondary to exposure to herbicides.

2. Entitlement to an effective date earlier than March 1, 2010, for the grant of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1974 to August 1975, including during the Vietnam War era.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or in the inland waters thereof, and was not otherwise exposed to herbicides during service.

2.  Hypertension and hypertensive heart disease were first manifested many years after service separation and are not otherwise related to military service.

3.  The Veteran's nonservice-connected disabilities first met the required 70 percent severity for pension benefits in March 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension and/or hypertensive arteriosclerotic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an earlier effective date for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5110, 7105 (West 2012); 38 C.F.R. §§ 3.159, 3.400, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2008, July 2009, and April 2010.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease (including hypertension) if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease (but not hypertension) shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, § 1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated July 2013).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Nha Trang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  The Veteran has been informed of these manual provisions.

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  


Facts and Analysis

The Veteran seeks service connection for hypertension and/or hypertensive arteriosclerotic heart disease which were diagnosed in 2006 and which he attributes to exposure to herbicides such as Agent Orange during his military service.  The record shows that he served in the U.S. Navy during the Vietnam War aboard the USS Coral Sea, a ship which spent time in the coastal water of Vietnam.  However, the Veteran has never asserted and the evidence of record does not show that he ever set foot on land in Vietnam.  

While the law presumes that any Veteran who set foot on Vietnamese soil during the period of war was exposed to herbicides, a presumption that triggers service connection for ischemic heart disease as a matter of law, the same does not apply to service aboard ship.  As explained above, naval service aboard ships during the Vietnam War is separated into "blue water" and "brown water" service, with only "brown water" service falling under the umbrella of the presumption.  The list of ships does not include the USS Coral Sea.

The Veteran has also asserted that his ship, the USS Coral Sea went up the rivers of Vietnam, a statement not supported by the record.  Specifically, the evidence shows that the ship in question is an aircraft carrier, which would not be capable of maneuvering inland rivers.  Thus, "brown water" service on a ship listed in the M21-MR or other official registry is not shown and there is not sufficient evidence to satisfy the requirements for presumptive exposure to Agent Orange under 38 U.S.C.A. § 1116 is not established.  

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  The Veteran has stated that his hypertension was first manifested in service, although current medical records show a documented diagnosis date of 2006, or 30 years after service.  This assertion is not supported by the evidence of record.  The Veteran's service treatment records do not show diagnose or treatment related to any hypertension or to his heart.  His blood pressure at the time of separation in August 1975 was recorded as 116/74.  Compare 38 C.F.R. § 4.104, Diagnostic Code 7109, Note 1 (listing hypertension as manifested by diastolic blood pressure predominantly 90 or higher).  The other service treatment records do not evidence elevated blood pressure readings.

In light of the fact that the Veteran's hypertension was not diagnosed until 2006, some thirty years after service separation, it does not fall under the presumption of 38 C.F.R. §§ 3.307 and 3.309.  Nor has the Veteran provided any medical evidence to suggest a link between the disability and service beyond the assertions regarding Agent Orange exposure.  Excluding presumptive theories of entitlement, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  In the absence of such evidence, the preponderance of the evidence is against the claim under all theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Nonservice-Connected Pension Benefits

Nonservice-connected disability pension payments may be made to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  A veteran meets such service requirements if such veteran served in the active military, naval, or air service for ninety days or more during a period of war.  38 U.S.C.A. § 1521(j).  In this case, the Veteran's active duty service meets such service requirements.  See 38 C.F.R. §§ 3.2(i), 3.6(a). 

A person is considered to be permanently and totally disabled if such person is unemployable as a result of disability reasonably certain to continue throughout the life of the person.  38 U.S.C.A. § 1502(a). 

Total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation; permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15; see 38 U.S.C.A. § 1502(a)(4).  Thus, § 4.15 establishes an "objective standard" of average impairment in earning capacity, so that a veteran may qualify for VA pension if his or her disability is sufficiently disabling to be permanently and totally disabling for the average person.  Talley v. Derwinski, 2 Vet. App. 282, 287-288 (1992).  Also, VA regulations provide for a "subjective standard" for nonservice-connected pension; when a veteran whose disability does not meet the objective criteria but is so incapacitated as to precluded a substantially gainful occupation.  Id. at 288. 

Thus, for the purpose of pension, all veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent are rated as permanently and totally disabled.  The claimant must be unable to secure or follow a substantially gainful occupation as a result of a single disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

Facts and Analysis

The veteran has been awarded nonservice-connected pension benefits with an assigned effective date of March 1, 2010.  He originally applied for such benefits in December 2007.  The issue before the Board is whether he met the statutory requirements for an award of benefits at any time between December 2007 and March 2010.

The Veteran's nonservice-connected pension benefits are based on the following disabilities: degenerative arthritis of the shoulders, degenerative disc disease of the lumbar spine, osteoachondroma of the right knee, and hypertension, all of which were considered to be 10 percent disabling prior to March 1, 2010; cervical spondylosis and diabetes mellitus, which were considered to be 20 percent disabling prior to March 1, 2010; and chronic obstructive pulmonary disease (COPD) which was considered 0 percent disabling prior to March 1, 2010.  These disabilities when considered together yielded a combined evaluation for pension purposes of 60 percent.  Notably, a change in diagnosis for the shoulders in August 2009 from degenerative arthritis of both shoulders, considered 10 percent disabling, to acromioclavicular injury of the right shoulder and degenerative arthritis of the left shoulder, each considered to be 10 percent disabling, did not yield a higher combined disability rating for pension purposes.

Effective March 2010, the Veteran's hypertension was considered to have worsened to a level of 20 percent disabling.  While additional disabilities were considered, those were rated as 0 percent disabling, so it was the change in the severity of the Veteran's hypertension alone that resulted in the higher combined disability evaluation for pension purposes of 70 percent.  However, as a change in any assigned assessment of severity of any of the disabilities could conceivably result in a higher combined rating, all of the disabilities must be reviewed.  For pension purposes, the disability rating criteria of 38 C.F.R. Chapter 4 are applicable to the same extent as if the disabilities were service connected.

(a) Shoulders

The Veteran's shoulder disabilities are listed as 10 percent disabling.  Musculoskeletal disabilities are rated based on loss of function, normally the result of either limitation of motion or surgical residuals.  See 38 C.F.R. § 38 C.F.R. §§ 4.40, 4.45.  Limitation of motion ratings for the shoulder under Diagnostic Code 5201 begins at 20 percent where there is limitation of motion to no higher than the shoulder level (90 degrees).  Full range of motion of the shoulder is considered 180 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability ratings for a joint without compensable limitation of motion can also be based on painful motion where there are X-ray findings of arthritis or other impairment, under Diagnostic Code 5003.  

VA examinations in May 2008 and April 2010 show that the Veteran had painful motion in both shoulders, with evidence of arthritis and acromioclavicular injury, but was capable of movement to at least 140 degrees, which is above shoulder height.  As a result of these findings, the assigned 10 percent disability assessment for each shoulder was appropriate.

(b) Cervical and Lumbar Spine 

The disability assessment for the Veteran's cervical spine is given as 20 percent and for the lumbar spine is 10 percent.  Disabilities of the spine are rated based on limitation of motion, abnormal spinal contour or gait, and incapacitating episodes for which a doctor has prescribed bed rest.  Specifically, cervical spine disabilities are rated as 20 percent for flexion between 15 and 30 degrees or combined range of motion not greater than 170 degrees; a 30 percent rating is based on less than 15 degrees of forward flexion or favourable ankylosis of the entire cervical spine.  Lumbar spine disabilities are rated as 10 percent for flexion between 60 and 85 degrees, combined range of motion between 120 and 235 degrees, abnormal gait or spinal contour due to muscle spasm, guarding or tenderness, or vertebral body fracture with loss of at least 50 percent of disc height.  A 20 percent disability rating is assigned for flexion between 30 and 60 degrees or combined range of motion less than 120 degrees, or abnormal gait or spinal contour due to muscle spasm or guarding.  38 C.F.R. § 4.71a.

The VA examinations of record show that the Veteran's cervical spine had flexion to 30 degrees in May 2008 and 45 degrees in April 2010, with combined range of motion in excess of 180 degrees.  The Veteran's lumbar spine ranges of motion were listed as flexion to 70 degrees in May 2008 and 90 degrees in April 2010, with combined range of motion of 240 degrees.  There were no abnormal spinal contours or abnormal gait at either examination and the Veteran has never alleged incapacitating episodes related to either the cervical or lumbar spine disabilities.  Based on these findings on examination, the assessed severity of the cervical and lumbar spine disabilities of 20 percent and 10 percent respectively was appropriate.

(c) Right Knee 

The Veteran's right knee disability was also assessed as 10 percent disabling.  Knee disabilities are rated as 10 percent where there is limitation of motion to flexion of 45 degrees or less, or extension to 10 degrees or less, or where there is slight recurrent subluxations or lateral instability.  Knee disabilities may likewise be rated as 10 percent disabling where there is X-ray evidence of arthritis but no compensable limitation of motion.

On VA examination in May 2008, the Veteran had evidence of osteochondroma on X-ray with flexion to 120 degrees and full extension.  In April 2010 he had flexion to 140 degrees and full extension.  As such, the assigned 10 percent disability assessment for X-ray findings without compensable limitation of motion was appropriate.

(d) Hypertension

Hypertension is rated under Diagnostic Code 7101 and provides a 10 percent disability rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is provided for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.  

May 2008 VA examination showed that the Veteran was taking medication for his hypertension.  His medical history included blood pressure readings from 150-200 systolic and 90-100 diastolic.  His medication was increased when he had readings of 200/100.  Blood pressure readings taken at the examination were 160/100, 170/100, and 180/100.  The April 2010 VA examination included blood pressure readings of 180/100, 190/110, and 200/120.

Prior to March 1, 2010

(e) Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913, which assigns a 10 percent rating for the disease when it is manageable by restricted diet only.  Diabetes mellitus requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  38 C.F.R. § 4.119.

The VA examination of May 2008 noted that the Veteran had a diagnosis of diabetes mellitus based on elevated blood sugar readings and was being treated with oral medication.  The April 2010 VA examination noted that he continued to be on oral medication for the disease and had been encouraged to exercise more.  

The Veteran's diabetes mellitus has always been considered no more than 20 percent disabling.  Based on the evidence of record, which shows that the treatment methods have always consisted of dietary restrictions and oral medications.  He has not been prescribed insulin injections at any point, nor has he had restrictions or limitations put on his activities.  As such, the assigned 20 percent assessment is appropriate.

(f) COPD

COPD is rated under Diagnostic Code 6604 based on pulmonary function test results.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  38 C.F.R. § 4.97. 

The May 2008 VA examination noted that the Veteran had a diagnosis of COPD by history, but did not include any pulmonary function tests.  On the April 2010 VA examination, the Veteran's pulmonary function test results were as follows:  FVC was 95% and FEV-1/FVC 63 was 63%.  

ORDER

Entitlement to service connection for hypertension and/or hypertensive arteriosclerotic heart disease is denied.

Entitlement to an effective date prior to March 1, 2010 for the award of nonservice-connected pension benefits is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


